Memorandum by the Court.
Order granting defendant’s motion for summary judgment and the judgment entered thereupon are reversed, on the law, and the motion is denied, with costs to abide the event. Issues of fact are raised with regard to the good faith of the demand made by plaintiff employee and the offer by defendant employer subsequent to the discharge. The finder of the facts might well conclude that both parties were merely jockeying for position in the litigation which was anticipated. Moreover, there is a substantial issue of fact raised as to whether the offer of re-employment must have been accepted, assuming that it was made in good faith, in the light of the personal and executive functions required of plaintiff. Depending upon how these prior issues are resolved, there may remain as an ultimate issue of fact the correctness or wrongfulness of the discharge of plaintiff.